 Case 6:18-cv-01729-PGB-TBS Document 3 Filed 10/15/18 Page 1 of 1 PageID 13



                                        UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION
                                                                                   _____________
                                                                          CASE NO.: 18-CV-23411
AUSTIN SMILEY,                                        )                   &$6(FY3*%7%6
                                                      )
         Plaintiff,                                   )
                                                      )
v.                                                    )
                                                      )
UNIVERSAL CITY DEVELOPMENT                            )
PARTNERS, LTD d/b/a UNIVERSAL                         )
ORLANDO RESORT                                        )
                                                      )
         Defendant.                                   )
                                                      )


                                    SUMMONS IN A CIVIL ACTION


To:                        UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD
                           1001 Universal Studios Plaza
                           Orlando, Florida 32819

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                           Elizabeth Olivia Hueber
                           MICHAEL L. FEINSTEIN, PA
                           200 SE 18th Court
                           Ft. Lauderdale, FL 33316.

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


                                                                          CL
                                                                          CLER
                                                                             ERK OF
                                                                          CLERK  OF COU
                                                                                     O
                                                                                     OURT
                                                                                      UR
                                                                                       RT
                                                                                        T
                                                                                    COURT

                                                                              DAldana
     Oct 15 2018
Date:_________________
  te:_________________
                                                               Signature
                                                                   attuurrree of
                                                                              of Clerk
                                                                                 Cle
                                                                                  lerkk orr Deputy
                                                                                            Deeppuutyy Clerk
                                                                                            D          Cllee
